Mr. Justice Ball delivered the opinion of the court. The alleged libel reads as follows: “Dowieite Home is Disinfected.—Disinfector Carr of the Health Department to-day disinfected the bakery of Mrs. Isabella Harkness, 1021 59th street, which was closed for a short time to allow the Health Department to fumigate the place thoroughly. A child of Mrs. Harkness died of scarlet fever, and Dr. Spalding, medical inspector, ordered the disinfection. The child that died was not treated by a physician during his sickness, as his parents are followers of Dowie. Fever Sold over Counter.—1 There are other cases in the neighborhood.’ said Dr. Spalding, ‘ and it looks as though fever was sold over the counter of the bakery.’ To avoid this "the place was thoroughly fumigated so that the department feels safe in allowing it to stay open.” In order to ascertain its meaning, the whole of the libel should be considered. Each phrase must be construed in the light of the entire publication. The words are to be taken in their natural and obvious meaning, and in the sense that fairly belongs to them. The test is, what would men of ordinary understanding infer from the words of the libel ? Nelson v. Borchenius, 52 Ill. 236. If the words of the libel are fairly susceptible of any defamatory meaning as- respects the business of the plaintiff, then, to sustain a demurrer to a declaration, it being good in form, upon the ground that they form no cause of action, would be error. Hays v. Mather, 15 Ill. App. 30. Whether the publication is privileged, whether it was honestly made by the defendants, believing it to be true, and whether it is a matter of public concern and as such not libelous, are matters of defense to be determined on the trial, and can not be reached by demurrer. Swan v. Tappan, 5 Cush. 104. It has never been the criterion in determining the actionable quality of printed words, that they should import the commission of a crime, and the authorities are uniform that a writing may be libelous and actionable without proof of special damages, even though it contains no imputation of crime. 18 A. & E. Ency. 905 (2d Ed.). The plain reading of the declaration shows that this, alleged libel is of and concerning the business of the plaintiff, that is, of the healthfulness of the goods made and sold by hér. It does not charge the commission of a criminal offense, nor that she is afflicted with some loathsome disease, but relates solely to her trade or occupation as a maker and vender of food. Hence she should charge in her declaration that the libel relates to her business. Unless she so alleges, she will not be permitted, if she can, to show such fact upon trial. The charge in the declaration is that this libel was “ published of and concerning the plaintiff in a certain newspaper,” etc., * * * “ containing (among other things) the false, scandalous, malicious and libelous matter following of and concerning the plaintiff, that is to say,” etc. It is nowhere alleged that the libel was published of and concerning her business, trade or occupation. Here is lacking an indispensable element of good pleading, for want of which the demurrer must be sustained. Barnes v. Trundy, 31 Mo. 321. “ In a matter of technical law, the rule is of more consequence than the reason of it, and however we may lament the lost labor and expense of the suit, we find ourselves wholly unable to prevent it.” Parker, C. J., in Bloss v. Tobey, 2 Pick. 320-330. The judgment of the Circuit Court is therefore affirmed.